Citation Nr: 0902443	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier prior to July 30, 
2004, for entitlement to a permanent and total rating for 
purposes of non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1966.  
He was born in 1945.

This appeal is from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony before a Hearing Officer at 
the VARO in January 2008.  He again provided testimony before 
the undersigned Veterans Law Judge at the RO on Travel Board 
in March 2008.  Transcripts (Tr.) are in the file from both 
hearings. 


FINDINGS OF FACT

1.  The veteran's application for pension benefits was 
received by VA on May 22, 2000, while he was in a private 
hospital following an automobile accident. 

2.  Details filed May 22, 2000, on the initial pension claim 
indicated that he had been earning $10,000 annually as a 
self-employed record promoter, and that he was then 
hospitalized following the accident; it was accompanied by a 
release for files relating to that care, and witnessed by his 
niece on June 1, 2000, records which were not then sought or 
obtained by VA. 

3.  The veteran was then sent a letter asking him to provide 
information with regard to work at that time; a VA Form 10-
10EZ was received soon thereafter by VA, which confirmed the 
details of his work and income, all of which was adequate 
basis for a pension grant, and the substantive and persuasive 
merit of which is not changed by anything submitted since 
then.   

4.  The evidence provided timely by the veteran or on his 
behalf, and of record in or within a short time after May 
2000, was sufficient to reflect a lack of substantially 
gainful employment and permanent disability.

5.  The veteran filed another claim for pension benefits in 
2004, after which his ongoing lack of work was confirmed and 
pension benefits were granted from July 30, 2004.

6.  In the interim from the first pension claim in May 2000 
until clarification at the time of the second claim in 2004, 
the competent evidence of record tends to reflect that the 
veteran was not working in substantially gainful employment 
by virtue of disability.

7.  Competent medical evidence and opinion raises a 
reasonable doubt that the veteran's motor vehicle accident 
and associated disabilities rendered him substantially unable 
to follow through and respond to inquiries after his 2000 
pension claim, although evidence was in fact submitted on his 
behalf at that time, in a timely manner, which satisfied the 
requirement, and the claim remained in a pending status.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to non-service-
connected pension were met from May 22, 2000.  38 U.S.C.A. 
§§ 1155, 5103, 5107(b), 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.321, 3.400, 3.340, 3.341, 4.15, 
4.16, 20.200, 20.201, 20.302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein on the 
issue, the Board finds that any defect in the notice or 
assistance provided to the veteran constituted harmless 
error.

II.  Pertinent Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  As pertinent here, the law 
provides that the effective date of an award  based on an 
original claim or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).   .

As noted and discussed in detail in several related Court 
cases, including Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), a pending claim is an application for benefits which 
has not been finally adjudicated, i.e., until there is "an 
RO decision from which a claimant could deduce that the claim 
was adjudicated."  Once filed, a claim remains pending, even 
for years, if there is failure to act thereon.  See, e.g., 
Norris v. West, 12 Vet. App. 413, 422 (1999).  

Proper notification for VA purposes is a written notice sent 
to the claimant's last address of record.  38 U.S.C.A. § 
3.1(q).  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  

We recognize that the doctrine of laches, whereby an 
individual may be denied relief because he did not act on a 
claim for many years, is inapplicable in VA claims.  See 
Browder v. Derwinski, 1 Vet. App. 204, 208 (1991).  Moreover, 
certain protections have been integrated into the system so 
as to protect a veteran from being penalized for his own 
inadequacies or legal incompetence.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  38 C.F.R. § 4.17. 

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  See 38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999); and the decision must be made as to the credibility 
thereof in the context of probative medical evidence, see 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In any event, 
the Board has the clear duty to assess the credibility and 
weight to be given the evidence.  The Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is well established that while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay 
statements may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. In each of the 
following instances, pertinent evidence will be delineated 
and all of the entire evidence of record has been reviewed.  
However, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


II.  Factual Background and Analysis

Proximate to the time of the veteran's initial pension claim, 
a notation was made in the veteran's claims file on May 26, 
2000, that his original claims file had been lost, no other 
claims folder was found, and it was being rebuilt.  There is 
no indication as to what, if anything, might have been in the 
file prior thereto.

The veteran's application for pension benefit on a VA Form 
21-526 was received May 22, 2000, following an automobile 
accident on May 14, 2000.  It is unclear whether the veteran 
himself filled out the form, but the handwriting does not 
appear to be the same as the veteran's now of record, 
although his signature (of different handwriting) appears the 
same albeit shaky.  It was noted on the form at that time 
that he had 4 years of high school education and had worked 
for 15 years, self-employed, in music promotions, earning 
$10,000 per year, and having earned $5,000 to May 2000.  His 
brother was shown as his nearest relative.  The pension 
application form was accompanied by a VA Form 21-4142, for 
release of records from the facility where he was being 
treated for his injuries; signed by him, it was also signed 
by a witness on June 1, 2000, BW-P, whose handwriting seems 
similar to that by which the VA Form 21-426 was filled.

Although an internal VA memorandum was filed to reflect that 
he was to be asked for further details, report of the 
hospitalization was also to be requested.  It is not shown 
that the latter was requested by VA, which would have 
confirmed the nature of his injuries.  Although it was of 
record that he was then hospitalized, correspondence (of 
which a copy is in the file) was sent to him at his last home 
address of record asking for confirming employment and 
disability data.

A VA Form 10-10EZ, Application for VA Health Care benefits 
(cited as hospital, nursing home and enrollment) was received 
by telefacsimile, citing the veteran's name and 
identification numbers, on May 30, 2000, and was filed in the 
claims file immediately thereafter, in direct response to the 
inquiry for more details, and filled out in handwriting 
similar to the application form above.  It notes the veteran 
was self-employed, and that he had $2,200 in the bank and had 
earned $10,000 annually.  A VA Form 119 is of record, dated 
in August 2000, with nothing thereon but "Health Benefits?" 
and no further pursuit or action was undertaken by VA.

Another VA Form 21-526 was received from the veteran on July 
30, 2004, again applying for pension.  It was based on that 
document that the current effective date was assigned.  
Thereon was shown the name of BW-P as his niece.  The 
document indicated that he was divorced; that he has been 
self employed, and that he had last worked inDecember 2003, 
in "record sales promotions".  His earnings in the period 
from January 1, 2002, to December 31, 2003, had been $20,000, 
which is in keeping with other notations of an annual income 
of $10,000 from that source.  In addition to leg injury, he 
had prostate cancer and a right-side brain aneurysm.  He said 
he had been seen by VA since 1996.  No records for such early 
care were acquired, although recent VA reports are in the 
file.

Some private hospital records are now of record showing that, 
in May 2000, he experienced significant brain trauma with a 
cerebral concussion, and subarachnoid hemorrhage, having been 
struck by a motor vehicle from behind.  He had been 
unconscious when emergency crews arrived and was hospitalized 
thereafter, and was in a coma for a time, after which he had 
a lengthy recovery and rehabilitation.

The veteran has twice testified as to the situation involved 
in his pension claim.  In essence, he simply does not 
remember filing the initial claim, and has indicated that his 
employment, as such, in the period thereafter was merely on 
the same terms as before, earning him $10,000 as a self 
employed record promoter, the company for which has since 
"gone under".  He has indicated that after the initial coma 
and stabilization, he had surgery on his head and, for 
perhaps 2 years, could not remember practically anything and 
was afraid of everything, including cars.  

When he was in the rehabilitation center and awoke, he could 
not even recall having previously been in the hospital.  He 
had to be taught to do everything again, and how to recognize 
the simplest of things.  He said when he was not in a 
facility, he was (and continues) to be cared for by 
relatives, although living alone.  

He said he was mistaken if he had ever said he was working in 
2003, because he had not worked since the accident, and the 
only income had been as a result of the settlement from the 
accident, which he had used to pay bills, etc.  He indicated 
that he had worked for the record distributor for enough 
years to qualify for Social Security but that he had not 
earned anything from a job since 2000, and had not had to 
file tax returns.

A statement is now of record dated in May 2008, from S.E.R., 
M.D., head of the division of trauma of the private facility 
wherein the veteran was initially hospitalized in May 2000.  
Dr. R has described the injuries in detail and opines that: 

It is highly likely that (the veteran) 
was not able to act on his own behalf 
following his brain injury.  Further 
information regarding his capabilities 
should be obtained from the 
rehabilitation center where he received 
his rehabilitative services.

Information is now in the file with regard to his emergency 
care and rehabilitation thereafter.

In assessing the veteran's claim for pension, there are two 
primary questions at hand: whether he was entitled to pension 
from 2000 when he initially filed a claim, and whether 
inaction on his part from the time of that claim until the 
later claim in 2004 is excusable.  After a review of the 
aggregate file, the Board concludes in the affirmative to 
both questions.  Moreover, and considerably in his ultimate 
favor as well, it is not shown that he(or someone on his 
behalf) was "inactive" as has been claimed.  It is also 
noted that, while the veteran may not be qualified to render 
medical diagnoses, etc., he is certainly competent to provide 
lay observations, and many of those which he has given in 
this case are credible and quite persuasive.

The veteran was in a serious accident in May 2000, and his 
initial pension claim was filed on May 22, 2000.  From all 
the evidence it would appear that he may well have signed the 
claim form, but it was clearly filled-out and filed by 
someone else, perhaps his niece.  It was also accompanied by 
a release form for the clinical records of his ongoing 
private care, records which were not sought and/or obtained 
by VA but which would appear to have sustained his status of 
permanent disability.  

In any event, it is certainly understandable that he does not 
remember that claim, nor much of anything else from that date 
until years later.  This is consistent with the evidence in 
the file.  There is a medical expert's opinion to the effect 
that for some time after the accident, the veteran was 
incapable of cogently responding.  Competent medical evidence 
and opinion raises at least a reasonable doubt that the 
veteran's motor vehicle accident and associated disabilities 
rendered him substantially unable to follow through and 
respond to inquires after his 2000 pension claim, and the 
claim remained in a pending status.  This does not diminish 
the fact that a viable claim was filed on May 22, 2000.

Collaterally, but decidedly in his favor and even more 
important perhaps, is the fact that while he admits (and 
there is medical evidence and opinion to support) that even 
if he was in no condition to pursue the request for 
additional evidence, someone, perhaps his niece, was in such 
a position and in fact did provide the evidence asked of him 
on the VA Form 10-10EZ shortly thereafter.  With the benefit 
of hindsight, this evidence appears to be the same as would 
have been submitted in any event, including by the veteran.  

There is nothing that he himself might have otherwise 
provided in the way of information which was not provided at 
that time, and it was ample and fully adequate upon which to 
render a decision.  Moreover, had VA pursued the acquisition 
of the private treatment records for which there was a valid 
release, signed by both the veteran and is niece as a witness 
on May 22 and June 1, 2000, respectively, his disability (and 
even his general semi-comatose state) would have been then 
confirmed as well.

As for his entitlement to pension benefits, at the time of 
the pension claim filed on May 22, 2000, the veteran was 
earning a maximum of $10,000 a year as a self employed record 
promoter, remuneration which is comparable to marginally 
gainful employment.  He has testified as to what was required 
of him, working at home, in the way of records promotion or 
distribution, etc.; and he may well have been on something 
tantamount to a retainer for those actions which seem to be 
less than anything approximating full-time employment.  He 
does not remember, but these payments may well have briefly 
continued in the form of a somewhat prorated version of that 
modest sum for a bit longer, perhaps based on the contractual 
arrangements with that company which has now ceased to exist, 
although there is nothing whatsoever to show (nor has he 
claimed) that he did, or was in any way capable of doing, 
actual work.  

The fact that he may or may not have received a small sum of 
money at some time after his accident is not unusual and 
reflective more of monies owed than newly earned, and in any 
event, does not diminish his demonstrated inability to work.  
He was able to later pay some bills by using his accident 
settlement money without any sign of earning anything else by 
virtue of working.  That has nothing to do with his basic 
entitlement to pension, although as noted in transcripts, it 
may affect countable income for a given period of time.

It is also clear that, since the May 2000 auto accident, the 
veteran has been sufficiently impaired from aggregate 
disability both of a mental and organic nature, to be 
permanently incapable of self support, and fully qualified 
for non-service-connected pension benefits based upon 
permanent and total disability.

The fact that he filed another claim for pension benefits in 
2004 is not pertinent and/or pivotal in addressing and/or 
resolving his 2000 claim.  The 2004 claim simply confirmed 
his disability and his lack of work, and permitted the grant 
of pension benefits from July 30, 2004.  He did not at that 
point even recall that he had previously filed such a claim, 
but that too is not to his ultimate detriment or prejudice. 

With resolution of reasonable doubt in his favor, the Board 
finds that the veteran's pension claim, filed on May 22, 
2000, never became final, and remained open and valid; and 
that by virtue of his permanent and total disability from 
that time he was entitled to such a rating from that date, 
which is the appropriate effective date for the grant of non-
service-connected pension benefits.


ORDER

An earlier effective date of May 22, 2000, for non-service-
connected pension benefits is granted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


